UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TABITHA LULO,

                                       Plaintiff,                       19 Civ. 3776 (PAE)
                        -v-
                                                                              ORDER
 OTG MANAGEMENT, INC. and JOHN DOES 1
 THROUGH 10,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       A case management conferenceis scheduled forMay 18,2020 at 10 a.m. Dkt. 24.

7KDWFRQIHUHQFHLVUHVFKHGXOHGIRU0D\DWDPDue to the current public health

situation, LWwill be a telephonic conference. The parties should call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)

key. Counsel are directed to review the Court’s Emergency Individual Rules and

Practices in Light of COVID-19,found at https://nysd.uscourts.gov/hon-paul-engelmayer, for

the Court’sprocedures for telephonic conferences and for instructions for communicating with

chambers. Ifeitherparty wishes to move for summary judgment, they are to file a pre-motion

letterno laterthan 14 daysfollowing the close of fact discovery, in accordance with Rule 3.H

of the Court’s Individual Rules.

         SO ORDERED.

                                                               
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
Dated: March 27, 2020                                        United States District Judge
       New York, New York



                                                    1
